DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/11/2019.  Acknowledgement is made with respect to a claim of priority to Provisional Application No. 62/745,056 filed on 10/12/2018 and Provisional Application No. 62/888,239 filed on 8/16/2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8-9, 16, 18, 21-38, 40, 44-45, 53-54, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the equation 
    PNG
    media_image1.png
    27
    156
    media_image1.png
    Greyscale
.  It is unclear as to what constitutes the φ(x) refers to, as this function is undefined in the claim.  For examination purposes, the equation will be interpreted to mean that Pi is an observable matrix.  Appropriate correction is required.

Claim 6 recites the limitation “wherein applying the measurement decoding scheme modifies the physical state of the measured qubit” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “wherein applying the measurement decoding scheme modifies a physical state of the measured qubit”.  Appropriate correction is required.

Claim 8 recites the limitation “a second quantum encoding circuit receiving the real value x” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “a second quantum encoding circuit receiving a real value x”.  Appropriate correction is required.

Claim 9 recites the limitation “a second quantum encoding circuit receiving the real value x” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “a second quantum encoding circuit receiving a real value x”.  Appropriate correction is required.
Claim 16 recites the limitation “identifying a probability that the received at least one quantum output state belongs to the received data xFake based on the measurement of the designated qubit” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “identifying a probability that the received at least one quantum output state belongs to the received data xFake based on the measurement of a designated qubit”.  Appropriate correction is required.

Claim 18 recites the limitation “generating an optimized cost function representing a level of difference between the received input from the classical distribution and the received data xFake” (emphasis added).  The term “optimized” is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how the cost function is optimized by determining a difference between the received input and the received data. Please explain. For examination purposes, this limitation will be interpreted to mean “generating a cost function representing a level of difference between the received input from the classical distribution and the received data xFake”.  Appropriate correction is required.

Claim 21 recites the limitation “wherein the quantum computing component is in communication with the classical computing component” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “wherein a quantum computing component is in communication with the classical computing component”.  Claims 22-38 depend directly or indirectly from indefinite claim 21, and are also rejected under 35 USC § 112(b) based on this dependency. Appropriate correction is required.

Claim 34 recites the limitation “identifying a probability that the received at least one quantum output state belongs to the received data xFake based on the measurement of the designated qubit” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “identifying a probability that the received at least one quantum output state belongs to the received data xFake based on the measurement of a designated qubit”.  Appropriate correction is required.

Claim 38 recites the limitation “functionality for transmitting, to the classical discriminator of the classical computing component, xFake” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “functionality for transmitting, to a classical discriminator of the classical computing component, xFake”.  Appropriate correction is required.

Claim 40 recites the equation 
    PNG
    media_image1.png
    27
    156
    media_image1.png
    Greyscale
.  It is unclear as to what constitutes the φ(x) refers to, as this function is undefined in the claim.  For examination purposes, the equation will be interpreted to mean that Pi is an observable matrix.  Appropriate correction is required.

Claim 44 recites the limitation “wherein applying the measurement decoding scheme modifies the physical state of the measured qubit” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “wherein applying the measurement decoding scheme modifies a physical state of the measured qubit”.  Appropriate correction is required.

Claim 45 recites the limitation “modifying a physical state of at least one qubit in the register of n qubits to put the at least one qubit into the input quantum state in accordance with the result of applying an encoding scheme to the real value” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “modifying a physical state of at least one qubit in the register of n qubits to put the at least one qubit into the input quantum state in accordance with a result of applying an encoding scheme to the real value”.  Appropriate correction is required.

Claim 53 recites the limitation “identifying a probability that the quantum output state belongs to the received classical distribution based on the measurement of the designated qubit” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “identifying a probability that the quantum output state belongs to the received classical distribution based on the measurement of a designated qubit”.  Appropriate correction is required.

Claim 54 recites the limitation “identifying a probability that the received at least one quantum output state belongs to the received data xFake based on the measurement of the designated qubit” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “identifying a probability that the received at least one quantum output state belongs to the received data xFake based on the measurement of a designated qubit”.  Appropriate correction is required.

Claim 61 recites the limitation “transmitting, to the classical discriminator of a classical computing component implementing a von Neumann architecture, xFake” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to mean “transmitting, to a classical discriminator of a classical computing component implementing a von Neumann architecture, xFake”.  Appropriate correction is required.

Allowable Subject Matter

Claims 1, 3-5, 7, 10-15, 17, 19-20, 39, 41-43, 46-52, and 55-60 are allowed.  Claims 2, 6, 8, 9, 16, 18, 21-38, 40, 44, 45, 53, 54, and 61 would be allowed upon a proper overcoming over the 35 USC § 112(b) rejection of these claims.

Conclusion
                                                                                                                                                                                              
The claims have been searched, but no prior art was uncovered.  The closest prior art of record, Dallaire-Demers et al. (“Quantum generative adversarial networks”) discloses the construction of generative adversarial networks using quantum circuits, but fails to explicitly disclose a first quantum encoding circuit, a quantum generator circuit that acts on a register of n qubits, including the input quantum state, with n>=r, and a decoding unit that measures an expectation value of a fixed set of observables, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

Further, Wiebe et al. (US 20170364796 A1) discloses a combined classical/quantum computer that trains Boltzmann machines, but fails to explicitly disclose a first quantum encoding circuit, a quantum generator circuit that acts on a register of n qubits, including the input quantum state, with n>=r, and a decoding unit that measures an expectation value of a fixed set of observables, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dallaire-Demers et al., “Quantum generative adversarial networks”, Jul, 23, 2018, PHYSICAL REVIEW A 98, 012324, pp. 1-8.
Wiebe et al. (US 20170364796 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127